                            Case 4:18-cv-07152-JST Document 121 Filed 10/31/19 Page 1 of 3



                      1   Jeremy J. Taylor (SBN 249075)                   JEFFREY J. TONEY (pro hac vice)
                          jeremy.taylor@bakerbotts.com                    RALPH E. GASKINS (pro hac vice)
                      2   BAKER BOTTS L.L.P.                              JACKIE L. TONEY (pro hac vice)
                          101 California Street, Suite 3600
                      3   San Francisco, CA 94111                         PAUL G. WILLIAMS (pro hac vice)
                          Tel: (415) 291-6200                             HALA S. MOURAD (pro hac vice)
                      4   Fax: (415) 291-6300                             KASOWITZ BENSON TORRES LLP
                                                                          1349 West Peachtree Street NW, Suite 1500
                      5   Bryant C. Boren, Jr. (SBN 260602)               Atlanta, Ga 30309
                          bryant.c.boren@bakerbotts.com                   Telephone: (404) 260-6080
                      6   Elizabeth K. Boggs (SBN 280555)                 Facsimile: (404) 260-6081
                          betsy.boggs@bakerbotts.com
                      7   John F. Gaustad (SBN 279893)                    jtoney@kasowitz.com
                          john.gaustad@bakerbotts.com                     rgaskins@kasowitz.com
                      8   Keith M. Jurek (SBN 310856)                     jatoney@kasowitz.com
                          keith.jurek@bakerbotts.com                      pwilliams@kasowitz.com
                      9   BAKER BOTTS L.L.P.                              hmourad@kasowitz.com
                          1001 Page Mill Road
                     10   Building One, Suite 200
                          Palo Alto, California 94304                     LYN R. AGRE (SBN 178218)
                     11   Phone: (650) 739-7500                           MARGARET A. ZIEMIANEK (SBN
                          Fax: (650) 739-7699                             233418)
                     12                                                   KASOWITZ BENSON TORRES LLP
                          Jennifer C. Tempesta (admitted pro hac vice)    101 California Street, Suite 2300
                     13   BAKER BOTTS L.L.P.                              San Francisco, California 94111
                          30 Rockefeller Plaza
BAKER BOTTS L.L.P.




                                                                          Telephone: (415) 421-6140
                     14   New York, NY 10112
                          Phone: (212) 408-2500                           Facsimile: (415) 398-5030
                     15   Fax: (212) 408-2501                             lagre@kasowitz.com
                                                                          mziemianek@kasowitz.com
                     16   Attorneys for Defendant LYFT, INC.
                                                                          Attorneys for Plaintiff RIDEAPP, INC.
                     17
                                                     UNITED STATES DISTRICT COURT
                     18                            NORTHERN DISTRICT OF CALIFORNIA
                                                          OAKLAND DIVISION
                     19
                     20   RIDEAPP, INC.                                  Case No. 18-CV-07152-JST
                     21                     Plaintiff,                   JOINT STIPULATED [PROPOSED] FINAL
                                 v.                                      JUDGMENT
                     22

                     23   LYFT, INC.
                     24                     Defendant.
                     25

                     26
                     27

                     28

                          JOINT STIPULATED [PROPOSED] FINAL JUDGMENT                            Case No. 18-CV-07152-JST
                             Case 4:18-cv-07152-JST Document 121 Filed 10/31/19 Page 2 of 3



                      1
                                 Pursuant to Rule 58 of the Federal Rules of Civil Procedure and the Joint Stipulation for
                      2
                          Entry of Final Judgment (the “Stipulation”) between Plaintiff RideApp, Inc. (“RideApp”) and
                      3
                          Defendant Lyft, Inc. (“Lyft”), the Court hereby directs entry of final judgment in conformity with
                      4
                          the Court’s October 16, 2019 Claim Construction Order (ECF No. 117) (the “Order”) as follows:
                      5
                                 1.     The Court hereby enters, in favor of Lyft, Final Judgment of invalidity of Claims 2,
                      6
                                        3, and 6 of U.S. Patent No. 6,697,730 for the reasons stated in the Order (ECF No.
                      7
                                        117).
                      8
                                 2.     The Court dismisses without prejudice any remaining affirmative defenses raised by
                      9
                                        Lyft. These defenses shall be reinstated in the event this Judgment is reversed, in
                     10
                                        whole or in part.
                     11
                                 3.     The Court dismisses as moot Lyft’s Motion to Dismiss RideApp, Inc.’s Second
                     12
                                        Amended Complaint (ECF No. 89). In the event this Judgment is reversed, in whole
                     13
                                        or in part, Lyft may again raise—in a motion to dismiss or otherwise—any argument
BAKER BOTTS L.L.P.




                     14
                                        that Claims 2, 3, and 6 are invalid and/or unenforceable under 35 U.S.C. § 101. The
                     15
                                        Court dismisses as moot any other pending motions.
                     16
                                 4.     This Judgment dismisses with prejudice all claims brought by RideApp, and it is
                     17
                                        ordered that RideApp recover nothing by its claims against Lyft.
                     18
                                 5.     This Judgment denies any other requested relief not granted in this judgment with
                     19
                                        the exception of any application or motion for costs and/or attorneys’ fees filed by
                     20
                                        Lyft. The Court retains jurisdiction to hear any application or motion for costs and/or
                     21
                                        attorneys’ fees filed by Lyft pursuant to Federal Rule of Civil Procedure 54, Local
                     22
                                        Rules 54-1 through 54-5, and any other applicable statute or rule.
                     23
                                 6.     This Judgment and the Stipulation are without any waiver of, or prejudice to,
                     24
                                        RideApp’s or Lyft’s rights to challenge the Order on appeal and to appeal this
                     25
                                        Judgment on any ground relating to the Order.
                     26
                          ///
                     27
                          ///
                     28

                          JOINT STIPULATED [PROPOSED] FINAL JUDGMENT                                 Case No. 18-CV-07152-JST
                                                                           1
                            Case 4:18-cv-07152-JST Document 121 Filed 10/31/19 Page 3 of 3




                      1         7.     This Final Judgment resolves all claims between all parties and is therefore

                      2                appealable.

                      3

                      4   Dated: October 31, 2019                 _______________________________________
                                                                               JON S. TIGAR
                      5                                                 United States District Judge
                      6

                      7

                      8

                      9

                     10

                     11

                     12

                     13
BAKER BOTTS L.L.P.




                     14

                     15

                     16

                     17

                     18
                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28

                          JOINT STIPULATED [PROPOSED] FINAL JUDGMENT                        Case No. 18-CV-07152-JST
                                                                     2
